Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the Month of January, 2007 ELRON ELECTRONIC INDUSTRIES LTD. (Translation of Registrants Name into English) 3Azrieli Center, Triangle Building, 42 nd Floor, Tel Aviv  ISRAEL (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FX Form 40-F Registrants press release dated January 4, 2007. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ELRON ELECTRONIC INDUSTRIES LTD. (Registrant) By: /s/ Paul Weinberg Paul Weinberg General Counsel & Corporate Secretary Dated: January 4, 2007 3
